ACCEPTED
                                                                                01-14-00687-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           10/2/2015 5:34:53 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK



                       01-14-00687-CV
                        _______________
                                                               FILED IN
                                                        1st COURT OF APPEALS
                            IN THE                          HOUSTON, TEXAS
                FIRST COURT OF APPEALS                  10/2/2015 5:34:53 PM
                    HOUSTON, TEXAS                      CHRISTOPHER A. PRINE
                        _______________                         Clerk

 THE BETTER BUSINESS BUREAU OF METROPOLITAN HOUSTON,
     INC., THE BETTER BUSINESS BUREAU OF METROPOLITAN
   HOUSTON EDUCATION FOUNDATION, DAN PARSONS, CHRIS
CHURCH, CHURCH ENTERPRISES, INC., GARY MILLESON, RONALD
  N. MCMILLAN, D’ARTAGNAN BEBEL, MARK GOLDIE, CHARLIE
                HOLLIS, AND STEVEN LUFBURROW,
                                          Appellants,
                              v.
 JOHN MOORE SERVICES, INC. AND JOHN MOORE RENOVATION,
                          LLC,
                                          Appellees.
                        _______________
                     On Appeal from the
                 269th Judicial District Court
                    Harris County, Texas
                  Cause Number 2013-76215
                        _______________

APPELLEES’ RESPONSE IN OPPOSITION OF APPELLANTS’ MOTION
TO VACATE MEMORANDUM ORDER OF REFERRAL TO MEDIATION
                 AND RELATED ORDERS
                      _______________
                                                         LORI HOOD
                                                 BOBBIE L. STRATTON
              Baker Donelson Bearman Caldwell & Berkowitz, P.C.
                                1301 McKinney Street, Suite 3700
                                          Houston, Texas 77010
                                      Telephone: (713) 650-9700
                                       Facsimile: (713) 650-9701
                                   ATTORNEYS FOR APPELLEES
TO THE HONORABLE COURT OF APPEALS:

        Appellees John Moore Services, Inc. and John Moore Renovation, LLC

(“John Moore”) file this Response in Opposition to Appellants The Better Business

Bureau of Metropolitan Houston (“Houston BBB”), The Better Business Bureau of

Metropolitan Houston Education Foundation, Dan Parsons, Chris Church, Church

Enterprises, Inc., Gary Milleson, Ronald N. McMillan, D’Artagnan Bebel, Mark

Goldie, Charlie Hollis, and Steven Lufburrow’s (collectively, “Appellants”)

motion to vacate this Court’s order referring this case to mediation (along with

parallel related proceeding in Case No. 01-14-00906-CV) and respectfully show

the Court, as follows:

        The deadline to complete mediation has previously been continued much

detail for the discretion of counsel for John Moore.                      Lead counsel has been

undergoing cancer treatment, and the current treatment protocol is scheduled to

end during the first week of November; thus, giving counsel the ability to attend a

full-day mediation without further delay due to the previously unpredictable nature

of such treatment. While counsel is appreciative of the Houston BBB’s concern

about the reprieve that might be created by alleviating counsel’s need to attend a

full-day mediation in these cases, continuing the deadline to complete mediation

until the end of November would not create any further prejudice for Appellants,

but rather, would serve to potentially eliminate two cases from this Court’s docket.


Appellees’ Response in Opposition to Appellants’ Motion to Vacate Mediation            Page 2 of 4
        Rather than attempt to schedule mediation during this unpredictable time,

John Moore moved the Court to continue mediation until after counsel’s last

treatment scheduled to take place during the first week of November.

        The parties positions in the cases have not changed; therefore, the

circumstances motivating this Court to order mediation in the first place have not

changed. Appellants have not presented any compelling reason other than the

scheduling of mediation as a reason to vacate the mediation order.

        John Moore asks this Court to deny the motion to vacate the mediation

orders and to grant the motion to extend the deadline to complete mediation as

requested by John Moore in its separately filed motion.


                                                    Respectfully submitted,

                                                    /s/ Bobbie L. Stratton
                                                    Lori Hood
                                                    Texas State Bar No. 09943430
                                                    Bobbie L. Stratton
                                                    Texas State Bar No. 24051394
                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ, PC
                                                    1301 McKinney, Suite 3700
                                                    Houston, Texas 77010
                                                    Telephone: (713) 650-9700
                                                    Facsimile: (713) 650-9701

                                                    ATTORNEYS FOR APPELLEES




Appellees’ Response in Opposition to Appellants’ Motion to Vacate Mediation        Page 3 of 4
                               CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2015, a true and correct copy of the
foregoing was served by electronic service, as follows:

Lauren B. Harris
Jeffrey R. Elkin
Susan K. Hellinger
M. Harris Stamey
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002



                                                     /s/ Bobbie L. Stratton
                                                    Bobbie L. Stratton




Appellees’ Response in Opposition to Appellants’ Motion to Vacate Mediation   Page 4 of 4